DETAILED CORRESPONDENCE
This action is in response to the filing of the application on 07/19/2019. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined
under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
The specification (including the abstract and claims) for other than reissue applications and reexamination or supplemental examination proceedings, and any amendments for applications (including reissue applications) and reexamination proceedings to the specification, except as provided for in §§ 1.821 through 1.825, must have:
(i) Lines that are 1 1/2 or double spaced;
(ii) Text written in a nonscript type font (e.g., Arial, Times Roman, or Courier, preferably a font size of 12) lettering style having capital letters which should be at least 0.3175 cm. (0.125 inch) high, but may be no smaller than 0.21 cm. (0.08 inch) high (e.g., a font size of 6); and
(iii) Only a single column of text.
Appropriate correction is required. See MPEP 608.







Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7,  13, 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7, 13, 14 and 15 recite “a detected object” however Claim 1 recites “a target object” and it is unclear as to if this is the same object or a different object. Therefore the claims are unclear and indefinite.   
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 11 recites “a type of occlusion zone” however, the specification is not clear (see instant application p0412 – “a type of occlusion zone”) does not define or teach what a “type” is. The closest example of an occlusion zone mentioned in the spec is a blind zone, but it is not explained what the other types are and thus constraint is associated with type of occlusion zone. 
	
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 5, 7, 8, 12, 13 – 18, 20 and 22 - 29 are rejected under 35 U.S.C. 103 as being unpatentable over Clarke (US 2015/151725 A1).

Claim 1, Clarke discloses a navigational system for a host vehicle, the navigational system comprising [see 100, 200 and fig 2A]: 
at least one processing device (110, Fig.2A) programmed to:
receive a first output from a first sensor (122, Fig.2A, Fig.2D) onboard the host vehicle, wherein the first output is associated with a first portion (202, Fig.2D) of an environment of the host vehicle;
receive a second output from a second sensor (124, 126, Fig.2D) onboard the host vehicle, wherein the second output is associated with a second portion (204, 206, Fig.2D);
of the environment of the host vehicle, and wherein the second portion at least partially overlaps with the first portion (see Fig.2D; par. [0115], [0119], [0128], [0136]; see also par.[0178] and step 710, Fig.7); identify a representation of a target object in the first output (see par. [0179]; step 720, Fig.7; par. [0182]);
determine whether a representation of the target object is included in the second output (see par. [0179]; step 720, Fig. 7 par. [0182]); 
determine, based on at least one of the first output or the second output, a detected driving condition associated with the target object (The detected driving condition could be a lane marking, e.g. 810, 820, Fig.8A-8D, or the detected presence of an object or a structure, 825, 830, Fig.8A-8C in the vicinity);
Clarke does not specifically discloses and whether the detected driving condition triggers at least one navigational constraint.
However, Clarke does disclose the processing unit 110 may also be configured to determine whether such circumstances, called lane offset conditions, exist based on the (see Fig.8D and pars [0189 - 0199]);
Additionally Clarke does not specifically disclose if the at least one navigational constraint is not triggered by the detected driving 15condition and a representation of the target object is included in both the first output and the second output, cause at least a first adjustment to one or more navigational actuators of the host vehicle in response to the target object; if the at least one navigational constraint is not triggered by the detected driving condition and a representation of the target object is included in the first output, but a representation of 20the target object is not included in the second output, forego any adjustments to the one or more navigational actuators of the host vehicle in response to the target object; and if the at least one navigational constraint is triggered by the detected driving condition and a representation of the target object is included either in the first output or in the second output, cause at least a second adjustment to the one or more navigational actuators of the host vehicle in response to 25the target object, wherein the second adjustment is different from the first adjustment.
However, Clarke does disclose the system prioritizes lane offset conditions based on stationary or moving objects over those offset conditions based on certain lane characteristics, such as a curve. Therefore, if a stationary or moving object is present, the "navigational constraint" based on the curved lane markings is "not triggered" by the driving condition, since it has a lower priority and a representation of the target object is included in both the first output and the second output, cause at least a first adjustment to one or more navigational actuators of the host vehicle in response to the target object (see Fig. 8C and par. [0198 - 0199]: If a target object (825a, 825b, Fig.8C) exists on both sides of the vehicle, e.g. detected by the cameras 124 and 122 on one side, and by the cameras 122 and 126 on the other side of the vehicle, the vehicle is steered [navigational actuators are adjusted] such that a first distance (805, Fig.8C) to a first lane constraint on the first side is the same as a second distance (815, Fig.8C) to a second lane constraint on the second side; also, in case both cameras detect an object (825, Fig.SA and 8B) on only one side of vehicle, the vehicle is steered such that the distance (815, Fig.SA and 8B) to the lane constraint on the side of the detected object is greater than the distance (805, Fig.SA and B) on the other side). 
Clarke further discloses a situation, in which no stationary or moving object is detected, but a curved lane marking is detected (see Fig.8D and par. [0203] in combination with par[0199]). In this case, as a second adjustment in the sense of claim 1, the vehicle may be steered such that the first distance (805, Fig.8D) is less than the second distance (815, Fig.8D), see par. [0203], which is not the same as the first adjustment), which corresponds to the recitation of if at least one navigational constraint “is triggered”.
Therefore, it would have been obvious to include whether the detected driving condition triggers at least one navigational constraint; if the at least one navigational constraint is not triggered by the detected driving condition and a representation of the target object is included in the first output, but a representation of the target object is not included in the second output, forego any adjustments to the one or more navigational actuators of the host vehicle in response to the target object; and if the at least one navigational constraint is triggered by the detected driving condition and a representation of the target object is included either in the first output or in the second output, cause at 

	
	
	
Claim 2, Clarke discloses the navigational system of claim 1, wherein the target object includes another vehicle [see p0140 and 200b, fig 16a p0262].

Claim 3, Clarke discloses the navigational system of claim 1, wherein the target object includes a stationary object on a roadway [see p0140 - a first processing device may receive images from both the main camera and the narrow field of view camera, and perform vision processing of the narrow FOV camera to, for example, detect other vehicles, pedestrians, lane marks, traffic signs, traffic lights, and other road objects].

Claim 4, Clarke discloses the navigational system of claim 1, wherein the target object includes a pedestrian [see p0140 - a first processing device may receive images 


Claim 5, Clarke discloses the navigational system of claim 1, wherein the target object includes a lane marking [see p0140 - a first processing device may receive images from both the main camera and the narrow field of view camera, and perform vision processing of the narrow FOV camera to, for example, detect other vehicles, pedestrians, lane marks, traffic signs, traffic lights, and other road objects].








Claim 7, as best understood, see 112 above, Clarke discloses the navigational system of claim 1, wherein the at least one navigational constraint is associated with a distance to a detected object [see figs 8A – 8D and p0190 - object 825 may comprise another vehicle, such as a car, truck or motorcycle traveling on roadway 800. Processing unit 110 may determine, for each object 825, an offset profile. The offset profile may include a determination of whether in its current and predicted position object 825 will  processing unit 110 determines that object 825 is or will be within a predefined range of vehicle 200, processing unit 110 may determine whether there is enough space within first lane constraint 810 and second lane constraint 820, for vehicle 200 to bypass object 825].

Claim 8, Clarke discloses the navigational system of claim 1, wherein the at least one navigational constraint is associated with a distance to a detected pedestrian [ see at least p0025 - The at least processing device may be configured to: receive the plurality of images via the data interface; identify a target object within the plurality of images; monitor, via the plurality of images, a motion of the target object and a distance between the primary vehicle and the target object; determine an indicator of an intercept time between the primary vehicle and the target object based on the monitored motion and the distance between the primary vehicle and the target object; also see p0346- For purposes of this disclosure, the target object may also be referred to as target vehicle 200b, although the target object may be a pedestrian, road hazard (e.g., large debris), and the like. The plurality of images may be acquired by one or more of image capture devices 122, 124, and 126].


Claim 12, Clarke discloses the navigational system of claim 1, wherein the at least one navigational constraint includes a predetermined safety constraint [see at least figs 8A – 8D and p0212 - Action module 1230 may further include instructions that cause 

Claim 13, as best understood, see 112 above, Clarke discloses the navigational system of claim 1, wherein the at least one navigational constraint is associated with a relative speed between the host vehicle and a detected object [see at least p0150 - processing unit 110 may execute instructions associated with velocity and acceleration module 406 to calculate a target speed for vehicle 200 based on data derived from execution of monocular image analysis module 402 and/or stereo image analysis module 404. Such data may include, for example, a target position, velocity, and/or acceleration, the position and/or speed of vehicle 200 relative to a nearby vehicle, pedestrian, or road object, position information for vehicle 200 relative to lane markings of the road, and the like].


Claim 14, as best understood, see 112 above, Clarke discloses the navigational system of claim 1, wherein the at least one navigational constraint includes a time-to-collision to a detected object [see at least p0005, p0158 - Autonomous driving systems may recognize these objects in a vehicle's environment and take appropriate and timely collisions. Additionally, autonomous driving systems may identify other indicators--such as traffic signals, traffic signs, and lane markings--that regulate vehicle movement (e.g., when the vehicle must stop and may go, a speed at which the vehicle must not exceed, where the vehicle must be positioned on the roadway, etc.); in some embodiments, processing unit 110 may construct the measurements based on estimation techniques using a series of time-based observations such as Kalman filters or linear quadratic estimation (LQE), and/or based on available modeling data for different object types (e.g., cars, trucks, pedestrians, bicycles, road signs, etc.). The Kalman filters may be based on a measurement of an object's scale, where the scale measurement is proportional to a time to collision (e.g., the amount of time for vehicle 200 to reach the object)].






Claim 15, as best understood, see 112 above, Clarke discloses the navigational system of claim 1, wherein the detected driving condition includes a detected object [see p0158 - processing unit 110 may construct a set of measurements for the detected objects. Such measurements may include, for example, position, velocity, and acceleration values (relative to vehicle 200) associated with the detected objects].

Claim 16, Clarke discloses the navigational system of claim 1, wherein the detected driving condition includes a detected vehicle [see p0149 - stereo image analysis module 404 may include instructions for detecting a set of features within the first and second sets of images, such as lane markings, vehicles, pedestrians, road signs, highway exit ramps, traffic lights, hazardous objects, and the like. Based on the analysis, processing unit 110 may cause one or more navigational responses in vehicle 200, such as a turn, a lane shift, a change in acceleration, and the like, as discussed below in connection with navigational response module 408].

Claim 17, Clarke discloses the navigational system of claim 1, wherein the detected driving condition includes a detected pedestrian. [see p0149 - stereo image analysis module 404 may include instructions for detecting a set of features within the first and second sets of images, such as lane markings, vehicles, pedestrians, road signs, highway exit ramps, traffic lights, hazardous objects, and the like. Based on the analysis, processing unit 110 may cause one or more navigational responses in vehicle 200, such as a turn, a lane shift, a change in acceleration, and the like, as discussed below in connection with navigational response module 408].

Claim 18, Clarke discloses the navigational system of claim 1, wherein the detected driving condition includes a detected lane of a roadway. [see p0149 - stereo image analysis module 404 may include instructions for detecting a set of features within the first and second sets of images, such as lane markings, vehicles, pedestrians, road signs, highway exit ramps, traffic lights, hazardous objects, and the like. Based on the analysis, processing unit 110 may cause one or more navigational responses in vehicle 200, such as a turn, a lane shift, a change in acceleration, and the like, as discussed below in connection with navigational response module 408].

Claim 20, Clarke discloses the navigational system of claim 1, wherein the first sensor includes a camera [see FIGS. 3B-3D are illustrations of an exemplary camera mount 370 configured to be positioned behind a rearview mirror (e.g., rearview mirror 310) and against a vehicle windshield, consistent with disclosed embodiments. As shown in FIG. 3B, camera mount 370 may include image capture devices 122, 124, and 126].

Claim 22, Clarke discloses the navigational system of claim 20, wherein the second sensor includes a radar [see p0148 - monocular image analysis module 402 may store instructions (such as computer vision software) which, when executed by processing unit 110, performs monocular image analysis of a set of images acquired by one of image capture devices 122, 124, and 126. In some embodiments, processing unit 110 may combine information from a set of images with additional sensory information (e.g., information from radar) to perform the monocular image analysis].

Claim 23,   Clarke discloses the navigational system of claim 20, wherein the second sensor includes a Global Positioning System (GPS) sensor [see at least 0242 - system 100 may recognize a curve to be navigated based on map data and/or vehicle position information (e.g., GPS data). System 100 may determine an initial target velocity 


Claim 24,   Clarke discloses a navigational system for a host vehicle, the navigational system comprising: at least one processing device (110, Fig.2A) programmed to:
receive a first output from a first sensor (122, Fig.2A, Fig.2D) onboard the host vehicle, wherein the first output is associated with a first portion (202, Fig.2D) of an environment of the host vehicle;


receive a second output from a mapping system onboard the host vehicle, wherein the second output is associated with a second portion of the environment of the host vehicle, [see p0271 – In some embodiments, processing unit 110 may determine the constraints by using map and/or position data (e.g., data stored in map database 160) indicating the position of primary vehicle 200a relative to midpoint 1610, left edge 1620, and right edge 1630 of the lane. Processing unit 110 may determine the constraints based on both an analysis of the images received at step 1810 and map and/or position data; doing so may increase the confidence level associated with the constraints];
and wherein the second portion at least partially overlaps with the first portion(see Fig.2D; par. [0115], [0119], [0128], [0136]; see also par.[0178] and step 710, Fig.7); identify a representation of a target object in the first output (see par. [0179]; step 720, Fig.7; par. [0182]);
determine whether a representation of the target object is included in the second output (see par. [0179]; step 720, Fig. 7 par. [0182]); 
determine, based on at least one of the first output or the second output, a detected driving condition associated with the target object (The detected driving condition could be a lane marking, e.g. 810, 820, Fig.8A-8D, or the detected presence of an object or a structure, 825, 830, Fig.8A-8C in the vicinity);

Clarke does not specifically discloses and whether the detected driving condition triggers at least one navigational constraint.
However, Clarke does disclose the processing unit 110 may also be configured to determine whether such circumstances, called lane offset conditions, exist based on the plurality of images; the "navigational constraint" can be identified with a "lane offset condition". In particular, the at least one determined "navigational constraint" could be a "lane offset condition" based on curved lane markings (see Fig.8D and pars [0189 - 0199]);
Additionally Clarke does not specifically disclose if the at least one navigational constraint is not triggered by the detected driving 15condition and a representation of the target object is included in both the first output and the second output, cause at least a first adjustment to one or more navigational actuators of the host vehicle in response to the target object; if the at least one navigational constraint is not triggered by the detected driving condition and a representation of the target object is included in the first output, but a representation of 20the target object is not included in the second output, forego any 
However, Clarke does disclose the system prioritizes lane offset conditions based on stationary or moving objects over those offset conditions based on certain lane characteristics, such as a curve. Therefore, if a stationary or moving object is present, the "navigational constraint" based on the curved lane markings is "not triggered" by the driving condition, since it has a lower priority and a representation of the target object is included in both the first output and the second output, cause at least a first adjustment to one or more navigational actuators of the host vehicle in response to the target object (see Fig. 8C and par. [0198 - 0199]: If a target object (825a, 825b, Fig.8C) exists on both sides of the vehicle, e.g. detected by the cameras 124 and 122 on one side, and by the cameras 122 and 126 on the other side of the vehicle, the vehicle is steered [navigational actuators are adjusted] such that a first distance (805, Fig.8C) to a first lane constraint on the first side is the same as a second distance (815, Fig.8C) to a second lane constraint on the second side; also, in case both cameras detect an object (825, Fig.SA and 8B) on only one side of vehicle, the vehicle is steered such that the distance (815, Fig.SA and 8B) to the lane constraint on the side of the detected object is greater than the distance (805, Fig.SA and B) on the other side). 
Clarke further discloses a situation, in which no stationary or moving object is detected, but a curved lane marking is detected (see Fig.8D and par. [0203] in combination with par[0199]). In this case, as a second adjustment in the sense of claim 1, the vehicle may be steered such that the first distance (805, Fig.8D) is less than the second distance (815, Fig.8D), see par. [0203], which is not the same as the first adjustment), which corresponds to the recitation of if at least one navigational constraint “is triggered”.
Therefore, it would have been obvious to include whether the detected driving condition triggers at least one navigational constraint; if the at least one navigational constraint is not triggered by the detected driving condition and a representation of the target object is included in the first output, but a representation of the target object is not included in the second output, forego any adjustments to the one or more navigational actuators of the host vehicle in response to the target object; and if the at least one navigational constraint is triggered by the detected driving condition and a representation of the target object is included either in the first output or in the second output, cause at least a second adjustment to the one or more navigational actuators of the host vehicle in response to the target object, wherein the second adjustment is different from the first adjustment, as suggested and taught by Clarke, providing autonomous driving systems may identify other indicators--such as traffic signals, traffic signs, and lane markings--that regulate vehicle movement (e.g., when the vehicle must stop and may go, a speed at which the vehicle must not exceed, where the vehicle must be positioned on the roadway, etc.). Autonomous driving systems may need to determine when a vehicle should change lanes, turn at intersections, change roadways, etc. As is evident from these examples, many factors may need to be addressed in order to provide an autonomous vehicle that is capable of navigating safely and accurately.     

Claim 25, Clarke discloses the navigational system of claim 24, wherein the mapping system is configured to access a database to retrieve at least one map associated with the second portion of the environment of the vehicle [see p0098 - Map database 160 may include any type of database for storing map data useful to system 100. In some embodiments, map database 160 may include data relating to the position, in a reference coordinate system, of various items, including roads, water features, geographic features, businesses, points of interest, restaurants, gas stations, etc. Map database 160 may store not only the locations of such items, but also descriptors relating to those items, including, for example, names associated with any of the stored features. In some embodiments, map database 160 may be physically located with other components of system 100. Alternatively or additionally, map database 160 or a portion thereof may be located remotely with respect to other components of system 100 (e.g., processing unit 110). In such embodiments, information from map database 160 may be downloaded over a wired or wireless data connection to a network (e.g., over a cellular network and/or the Internet, etc.)].


Claim 26, Clarke discloses the navigational system of claim 25, wherein at least a portion of the database is included in the host vehicle [see p0098 - Map database 160 may include any type of database for storing map data useful to system 100. In some embodiments, map database 160 may include data relating to the position, in a reference coordinate system, of various items, including roads, water features, geographic features, businesses, points of interest, restaurants, gas stations, etc. Map database 160 may store not only the locations of such items, but also descriptors relating to those items, map database 160 may be physically located with other components of system 100. Alternatively or additionally, map database 160 or a portion thereof may be located remotely with respect to other components of system 100 (e.g., processing unit 110). In such embodiments, information from map database 160 may be downloaded over a wired or wireless data connection to a network (e.g., over a cellular network and/or the Internet, etc.)].

Claim 27, Clarke discloses the navigational system of claim 25, wherein the mapping system is further configured to wirelessly access at least a portion of the database via at least one network [see p0098 -  Map database 160 may include any type of database for storing map data useful to system 100. In some embodiments, map database 160 may include data relating to the position, in a reference coordinate system, of various items, including roads, water features, geographic features, businesses, points of interest, restaurants, gas stations, etc. Map database 160 may store not only the locations of such items, but also descriptors relating to those items, including, for example, names associated with any of the stored features. In some embodiments, map database 160 may be physically located with other components of system 100. Alternatively or additionally, map database 160 or a portion thereof may be located remotely with respect to other components of system 100 (e.g., processing unit 110). In such embodiments, information from map database 160 may be downloaded over a wired or wireless data connection to a network (e.g., over a cellular network and/or the Internet, etc.)].

Claim 28, Clarke discloses a host vehicle, the host vehicle comprising:
a first sensor ;a second sensor; and at least one processing device programmed to [see p0089 – Fig 1  and 110, Fig.2A) – vehicle 200 with system 100 consistent with the exemplary disclosed embodiments. System 100 may include various components depending on the requirements of a particular implementation. In some embodiments, system 100 may include a processing unit 110, an image acquisition unit 120, a position sensor 130, one or more memory units 140, 150, a map database 160, and a user interface 170]; 
receive a first output from a first sensor (122, Fig.2A, Fig.2D) onboard the host vehicle, wherein the first output is associated with a first portion (202, Fig.2D) of an environment of the host vehicle;
receive a second output from a second sensor (124, 126, Fig.2D) onboard the host vehicle, wherein the second output is associated with a second portion (204, 206, Fig.2D);
of the environment of the host vehicle, and wherein the second portion at least partially overlaps with the first portion (see Fig.2D; par. [0115], [0119], [0128], [0136, p0178 and step 710, Fig.7]; identify a representation of a target object in the first output (see par. [0179]; step 720, Fig.7; par. [0182]);
determine whether a representation of the target object is included in the second output (see par. [0179]; step 720, Fig. 7 par. [0182]); 
determine, based on at least one of the first output or the second output, a detected driving condition associated with the target object (The detected driving condition could be a lane marking, e.g. 810, 820, Fig.8A-8D, or the detected presence of an object or a structure, 825, 830, Fig.8A-8C in the vicinity);

However, Clarke does disclose the processing unit 110 may also be configured to determine whether such circumstances, called lane offset conditions, exist based on the plurality of images; the "navigational constraint" can be identified with a "lane offset condition". In particular, the at least one determined "navigational constraint" could be a "lane offset condition" based on curved lane markings (see Fig.8D and pars [0189 - 0199]);
Additionally, Clarke does not specifically disclose if the at least one navigational constraint is not triggered by the detected driving condition and a representation of the target object is included in the first output, but a representation of the target object is not included in the second output, forego any adjustments to the one or more navigational actuators of the host vehicle in response to the target object; 
and if the at least one navigational constraint is triggered by the detected driving condition and a representation of the target object is included either in the first output or in the second output, cause at least a second adjustment to the one or more navigational actuators of the host vehicle in response to the target object, wherein the second adjustment is different from the first adjustment.
However, Clarke does disclose the system prioritizes lane offset conditions based on stationary or moving objects over those offset conditions based on certain lane characteristics, such as a curve. Therefore, if a stationary or moving object is present, the "navigational constraint" based on the curved lane markings is "not triggered" by the driving condition, since it has a lower priority and a representation of the target object is included in both the first output and the second output, cause at least a first adjustment (see Fig. 8C and par. [0198 - 0199]: If a target object (825a, 825b, Fig.8C) exists on both sides of the vehicle, e.g. detected by the cameras 124 and 122 on one side, and by the cameras 122 and 126 on the other side of the vehicle, the vehicle is steered [navigational actuators are adjusted] such that a first distance (805, Fig.8C) to a first lane constraint on the first side is the same as a second distance (815, Fig.8C) to a second lane constraint on the second side; also, in case both cameras detect an object (825, Fig.SA and 8B) on only one side of vehicle, the vehicle is steered such that the distance (815, Fig.SA and 8B) to the lane constraint on the side of the detected object is greater than the distance (805, Fig.SA and B) on the other side). 
Clarke further discloses a situation, in which no stationary or moving object is detected, but a curved lane marking is detected (see Fig.8D and par. [0203] in combination with par. [0199]). In this case, as a second adjustment in the sense of claim 1, the vehicle may be steered such that the first distance (805, Fig.8D) is less than the second distance (815, Fig.8D), see par. [0203], which is not the same as the first adjustment), which corresponds to the recitation of if at least one navigational constraint “is triggered”.
Therefore, it would have been obvious to include whether the detected driving condition triggers at least one navigational constraint; if the at least one navigational constraint is not triggered by the detected driving condition and a representation of the target object is included in the first output, but a representation of the target object is not included in the second output, forego any adjustments to the one or more navigational actuators of the host vehicle in response to the target object; and if the at least one navigational constraint is triggered by the detected driving condition and a representation 


Claim 29, Clarke discloses a method for navigating a host vehicle, the method comprising:
receiving a first output from a first sensor (122, Fig.2A, Fig.2D) onboard the host vehicle, wherein the first output is associated with a first portion (202, Fig.2D) of an environment of the host vehicle;
receiving a second output from a second sensor (124, 126, Fig.2D) onboard the host vehicle, wherein the second output is associated with a second portion (204, 206, Fig.2D);
of the environment of the host vehicle, and wherein the second portion at least partially overlaps with the first portion (see Fig.2D; par. [0115], [0119], [0128], [0136]; see also par.[0178] and step 710, Fig.7); identifying a representation of a target object in the first output (see par. [0179]; step 720, Fig.7; par. [0182]);
determining whether a representation of the target object is included in the second output (see par. [0179]; step 720, Fig. 7 par. [0182]); 
determining, based on at least one of the first output or the second output, a detected driving condition associated with the target object (The detected driving condition could be a lane marking, e.g. 810, 820, Fig.8A-8D, or the detected presence of an object or a structure, 825, 830, Fig.8A-8C in the vicinity);
Clarke does not specifically discloses and whether the detected driving condition triggers at least one navigational constraint.
However, Clarke does disclose the processing unit 110 may also be configured to determine whether such circumstances, called lane offset conditions, exist based on the plurality of images; the "navigational constraint" can be identified with a "lane offset condition". In particular, the at least one determined "navigational constraint" could be a "lane offset condition" based on curved lane markings (see Fig.8D and pars [0189 - 0199]);
Additionally Clarke does not specifically disclose if the at least one navigational constraint is not triggered by the detected driving condition and a representation of the target object is included in both the first output and the second output, causing at least a first adjustment to one or more navigational actuators of the host vehicle in response to the target object;
if the at least one navigational constraint is not triggered by the detected driving condition and a representation of the target object is included in the first output, but a representation of the target object is not included in the second output, foregoing any 
However, Clarke does disclose the system prioritizes lane offset conditions based on stationary or moving objects over those offset conditions based on certain lane characteristics, such as a curve. Therefore, if a stationary or moving object is present, the "navigational constraint" based on the curved lane markings is "not triggered" by the driving condition, since it has a lower priority and a representation of the target object is included in both the first output and the second output, cause at least a first adjustment to one or more navigational actuators of the host vehicle in response to the target object (see Fig. 8C and par. [0198 - 0199]: If a target object (825a, 825b, Fig.8C) exists on both sides of the vehicle, e.g. detected by the cameras 124 and 122 on one side, and by the cameras 122 and 126 on the other side of the vehicle, the vehicle is steered [navigational actuators are adjusted] such that a first distance (805, Fig.8C) to a first lane constraint on the first side is the same as a second distance (815, Fig.8C) to a second lane constraint on the second side; also, in case both cameras detect an object (825, Fig.SA and 8B) on only one side of vehicle, the vehicle is steered such that the distance (815, Fig.SA and 8B) to the lane constraint on the side of the detected object is greater than the distance (805, Fig.SA and B) on the other side). 
Clarke further discloses a situation, in which no stationary or moving object is detected, but a curved lane marking is detected (see Fig.8D and par. [0203] in combination with par. [0199]). In this case, as a second adjustment in the sense of claim 1, the vehicle may be steered such that the first distance (805, Fig.8D) is less than the second distance (815, Fig.8D), see par. [0203], which is not the same as the first adjustment), which corresponds to the recitation of if at least one navigational constraint “is triggered”.
Therefore, it would have been obvious to include whether the detected driving condition triggers at least one navigational constraint; if the at least one navigational constraint is not triggered by the detected driving condition and a representation of the target object is included in the first output, but a representation of the target object is not included in the second output, forego any adjustments to the one or more navigational actuators of the host vehicle in response to the target object; and if the at least one navigational constraint is triggered by the detected driving condition and a representation of the target object is included either in the first output or in the second output, cause at least a second adjustment to the one or more navigational actuators of the host vehicle in response to the target object, wherein the second adjustment is different from the first adjustment, as suggested and taught by Clarke, providing autonomous driving systems may identify other indicators--such as traffic signals, traffic signs, and lane markings--that regulate vehicle movement (e.g., when the vehicle must stop and may go, a speed at which the vehicle must not exceed, where the vehicle must be positioned on the roadway, etc.). Autonomous driving systems may need to determine when a vehicle should change lanes, turn at intersections, change roadways, etc. As is evident from these examples, many factors may need to be addressed in order to provide an autonomous vehicle that is capable of navigating safely and accurately.     





Claims 6, 9, 10, 11, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Clarke (US 2015/151725 A1) in view of Wong (US 2013/0226344).

Claim 6, Clarke discloses the navigational system of claim 1, but does not specifically disclose wherein the target object is associated with an occlusion zone.
	However, Wong discloses a mobile robot including a robot body, a drive system supporting the robot body, and a controller in communication with the drive system. The robot also includes an actuator moving a portion of the robot body through a volume of space adjacent the mobile robot and a sensor pod in communication with the controller.
	The robot 100 can use the occupancy map 1700 to identify known objects 12 in the scene 10 as well as occlusions 16 (e.g., where an object 12 should or should not be, but cannot be confirmed from the current vantage point). The robot 100 can register an occlusion 16 or new object 12 in the scene 10 and attempt to circumnavigate the occlusion 16 or new object 12 to verify the location of new object 12 or any objects 12 in the occlusion 16. Moreover, using the occupancy map 1700, the robot 100 can determine and track movement of an object 12 in the scene 10. For example, the imaging sensor 450, 450a, 450b may detect a new position 12' of the object 12 in the scene 10 while not detecting a mapped position of the object 12 in the scene 10. The robot 100 can register the position of the old object 12 as an occlusion 16 and try to circumnavigate the occlusion 16 to verify the location of the object 12 [see p0218 and figs 17A – 17B]. 


Therefore, it would have been obvious to modify Clarke, to include wherein the target object is associated with an occlusion zone, as suggested and taught by Wong, providing a variety of sensors to obtain data about its surrounding environment, for example, for navigation or obstacle detection and obstacle avoidance. Moreover, to use the sensor system to output data for making navigational decisions on where the navigable device can move without colliding with an obstacle.


Claim 9, Clarke discloses the navigational system of claim 1, but does not specifically disclose wherein the at least one navigational constraint is associated with a size of a detected occlusion zone.
However, Wong discloses  the robot 100 can use the occupancy map 1700 to identify known objects 12 in the scene 10 as well as occlusions 16 (e.g., where an object 12 should or should not be, but cannot be confirmed from the current vantage point). The robot 100 can register an occlusion 16 or new object 12 in the scene 10 and attempt to circumnavigate the occlusion 16 or new object 12 to verify the location of new object 12 or any objects 12 in the occlusion 16. Moreover, using the occupancy map 1700, the robot 100 can determine and track movement of an object 12 in the scene 10. For example, the imaging sensor 450, 450a, 450b may detect a new position 12' of the object 12 in the scene 10 while not detecting a mapped position of the object 12 in the scene 10. The robot 100 can register the position of the old object 12 as an occlusion 16 and try to circumnavigate the occlusion 16 to verify the location of the object 12. The 
	
Therefore, it would have been obvious to modify Clarke, to include the at least one navigational constraint is associated with a size of a detected occlusion zone, as suggested and taught by Wong, providing a variety of sensors to obtain data about its surrounding environment, for example, for navigation or obstacle detection and obstacle avoidance. Moreover, to use the sensor system to output data for making navigational decisions on where the navigable device can move without colliding with an obstacle.
			
Claim 10, Clarke discloses the navigational system of claim 1, but does not specifically disclose wherein the at least one navigational constraint is associated with a distance to a detected occlusion zone.
However, Wong discloses a mobile robot including a robot body, a drive system supporting the robot body, and a controller in communication with the drive system. The robot also includes an actuator moving a portion of the robot body through a volume of space adjacent the mobile robot and a sensor pod in communication with the controller
The robot uses sensor system 400 which includes one or more types of sensors supported by the robot body 110, which may include obstacle detection obstacle avoidance (ODOA) sensors, communication sensors, navigation sensors, etc;  the robot 100 includes a first and second imaging sensors 450a, 450b (e.g., 3D depth imaging sensors) disposed on the torso 140. Both imaging sensors 450a, 450b are arranged to have a field of view 452 along the forward drive direction F. The first imaging sensor 450a is arranged to aim its imaging axis 455 substantially downward and away from the robot 100 (e.g., to view an area on the ground and/or about a lower portion of the robot) to detect objects before contact with the base 120 or leg 130 [see Fig 6C - 6E and at least 0126, 0137, 0176, 0178].
The robot 100 can use the occupancy map 1700 to identify known objects 12 in the scene 10 as well as occlusions 16 (e.g., where an object 12 should or should not be, but cannot be confirmed from the current vantage point). The robot 100 can register an occlusion 16 or new object 12 in the scene 10 and attempt to circumnavigate the occlusion 16 or new object 12 to verify the location of new object 12 or any objects 12 in the occlusion 16. For example, the imaging sensor 450, 450a, 450b may detect a new position 12' of the object 12 in the scene 10 while not detecting a mapped position of the object 12 in the scene 10. The robot 100 can register the position of the old object 12 as an occlusion 16 and try to circumnavigate the occlusion 16 to verify the location of the object 12. The robot 100 may compare new image depth data with previous image depth data (e.g., the map 1700) and assign a confidence level of the location of the object 12 in the scene 10. The location confidence level of objects 12 within the scene 10 can time out or degrade after a threshold period of time. The sensor system 400 can update location confidence levels of each object 12 after each imaging cycle of the sensor system 400. In some examples, a detected new occlusion 16 (e.g., a missing object 12 from the occupancy map 1700) within an occlusion detection period (e.g., less than ten seconds), may signify a "live" object 12 (e.g., a moving object 12) in the scene 10 [see fig 12, fig 17A, 17B and p0218 – p0219].

	
Claim 11, as best understood, see 112 above, Clarke discloses the navigational system of claim 1, but does not specifically disclose wherein the at least one navigational constraint is associated with a type of an occlusion zone.
However, Wong discloses the robot 100 may compare new image depth data with previous image depth data (e.g., the map 1700) and assign a confidence level of the location of the object 12 in the scene 10. The location confidence level of objects 12 within the scene 10 can time out or degrade after a threshold period of time. The sensor system 400 can update location confidence levels of each object 12 after each imaging cycle of the sensor system 400. In some examples, a detected new occlusion 16 (e.g., a missing object 12 from the occupancy map 1700) within an occlusion detection period (e.g., less than ten seconds), may signify a "live" object 12 (e.g., a moving object 12) in the scene 10; a second object 12b of interest, located behind a detected first object 12a in the scene 10, maybe initially undetected as an occlusion 16 in the scene 10. An occlusion 16 can be area in the scene 10 that is not readily detectable or viewable by the imaging sensor 450, 450a, 450b [see fig 17A - 17B and p0218- 0219]. 



Claim 19, Clarke discloses the navigational system of claim 1, but does not specifically disclose wherein the detected driving condition includes a detected occlusion zone.
However, Wong discloses the controller 500 may use detection signals from the imaging sensor 450 and the flash ladar and/or a rotating scanner to identify objects 12, determine a distance of objects 12 from the robot 100, construct a 3D map of surfaces of objects 12, and/or construct or update an occupancy map 1700. The 3D speckle camera 1300 and/or the 3D TOF camera 1500 can be used to address any color or stereo camera weaknesses by initializing a distance range, filling in areas of low texture, detecting depth discontinuities, and/or anchoring scale; the robot 100 receives an occupancy map 1700 of objects 12 in a scene 10 and/or work area 5, or the robot controller 500 produces (and may update) the occupancy map 1700 based on image data and/or image depth data received from an imaging sensor 450 (e.g., the second 3-D image sensor 450b) over time. The robot 100 can register an occlusion 16 or new object 12 in the scene 10 and attempt to circumnavigate the occlusion 16 or new object 12 to verify the location of new object 12 or any objects 12 in the occlusion 16 [see Fig 17A – 17B and p0208, p0218].

Therefore, it would have been obvious to modify Clarke, to include wherein the detected driving condition includes a detected occlusion zone, providing navigation or obstacle detection and obstacle avoidance. Moreover, to use the sensor system to output data for making navigational decisions on where the navigable device can move without colliding with an obstacle.

Claim 21, Clarke discloses the navigational system of claim 20, but does not specifically disclose wherein the second sensor includes a LIDAR.
However, Wong discloses a dead zone sensor includes at least one of a volumetric point cloud imaging device, a sonar sensor, a camera, an ultrasonic sensor, LIDAR, LADAR, an optical sensor, and an infrared sensor; additionally discloses the imaging sensor 450 is a time-of-flight camera (TOF camera), which is a range imaging camera system that resolves distance based on the known speed of light, measuring the time-of-flight of a light signal between the camera and the subject for each point of the image. The time-of-flight camera is a class of scanner-less LIDAR, in which the entire scene is captured with each laser or light pulse, as opposed to point-by-point with a laser beam such as in scanning LIDAR systems [see at least p0024, p0118]. 
Therefore, it would have been obvious to modify Clarke, to include wherein the second sensor includes a LIDAR, as suggested and taught by Wong, providing a variety of sensors to obtain data about its surrounding environment, for example, for navigation or obstacle detection and obstacle avoidance. 



Conclusion
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE LAROSE whose telephone number is (313)446-4856.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

	
/Renee M. LaRose/
Examiner, Art Unit 3666
/ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3666